      Case 6:20-cv-00243-BKS-TWD Document 17 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ANTHONY BENNETT,

                                      Plaintiff,                      6:20-cv-00243 (BKS/TWD)

v.

STEVEN T. MNUCHIN, Treasury
Secretary of the United States,

                                      Defendant.


Appearances:

Plaintiff pro se:
Anthony Bennett
CNY PC
P.O. Box 300
Ward – 304/C#54176
Marcy, NY 13403

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Presently before the Court is Plaintiff’s motion for reconsideration (Dkt. No. 16) of the

Court’s June 8, 2020 Order dismissing the Complaint for lack of subject matter jurisdiction and

as frivolous. (Dkt. No. 14). For the following reasons, Plaintiff’s motion is denied.

       In general, a motion for reconsideration may only be granted upon one of three grounds:

(1) “an intervening change of controlling law,” (2) “the availability of new evidence,” or (3) “the

need to correct a clear error of law or prevent manifest injustice.” United States v. Zhu, 41 F.

Supp. 3d 341, 342 (S.D.N.Y. 2014) (quoting Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd.,

956 F.2d 1245, 1255 (2d Cir. 1992)); see also Shannon v. Verizon N.Y., Inc., 519 F. Supp. 2d

304, 307 (N.D.N.Y. 2007). “[A] motion to reconsider should not be granted where the moving
         Case 6:20-cv-00243-BKS-TWD Document 17 Filed 07/31/20 Page 2 of 2




party seeks solely to relitigate an issue already decided.” Shrader v. CSX Transp., Inc., 70 F.3d

255, 257 (2d Cir. 1995). “[R]econsideration will generally be denied unless the moving party can

point to controlling decisions or data that the court overlooked—matters, in other words, that

might reasonably be expected to alter the conclusion reached by the court.” Id. “The standard for

reconsideration is strict and is committed to the discretion of the court.” S.E.C. v. Wojeski, 752 F.

Supp. 2d 220, 223 (N.D.N.Y. 2010) aff’d sub nom. Smith v. S.E.C., 432 F. App’x 10 (2d Cir.

2011).

         In his motion for reconsideration Plaintiff again argues that this Court has admiralty

jurisdiction because Plaintiff’s body is a vessel. (Dkt. No. 16, at 2–5). The Court has already

expressly considered and rejected that argument. (Dkt. No. 14). As Plaintiff has not identified

an intervening change in law, new evidence, or need to correct clear error, his motion for

reconsideration is denied.

         For these reasons, it is hereby

         ORDERED that Plaintiff’s Motion for Reconsideration (Dkt. No. 16) is DENIED.

         IT IS SO ORDERED.

Dated: July 31, 2020
       Syracuse, New York




                                                  2
